Mr. Chief Justice McIver,
dissenting. Being unable to concur in the conclusion reached by Mr. Justice Pope, I propose to state briefly, without elaborating the argument, the grounds of my dissent. It seems to me that the first and third grounds of appeal impute error to the Circuit Judge in receiving parol evidence to vary the terms of the deed from Stephen Clayton to his son, A. T. Clayton. The manifest object of this . testimony was to correct an alleged mistake in that deed by supplying the word “heirs,” not found in the deed, so as to convert that conveyance from a deed conveying a life estate only into a deed conveying the fee. There is no doubt that, as as a general rule, parol evidence is not competent to vary the terms of a deed or other written instrument; but to this general rule certain exceptions are recognized. -As is said in 2 Pom. Eq. Jur., § 858: “It is an elementary doctrine that parol evidence is not, in general, admissible between the parties to vary a written instrument. * * * It is equally well settled that mistake, fraud, surprise, and accident furnish exceptions to this otherwise universal doctrine.” Here the defendant is seeking the benefit of *43this exception to the general rule of evidence for the purpose of obtaining equitable relief from an alleged mistake in the terms of the deed, under which he claims to hold the land in controversy; and before he can obtain the benefit of this exception to the general rule of evidence, it must appear that the case in which such exception is sought to be applied, is a case in which he would be entitled to the equitable relief demanded.
I do not think this is such a case, for the following reasons: 1st. The deed sought to be reformed is a purely voluntary conveyance. It so appears upon its face, and there is no testimony to the contrary; and, therefore, it is not such an instrument as a court of equity would undertake to reform. In 15 Am. & Eng. Enc. Law, 678, the rule is laid down in the following language: “It is a well settled principle of equity that a deed that is purely voluntary, resting on no consideration whatever, cannot be reformed for mistake,” and quite a number of cases are cited in the notes to sustain that proposition. Amongst the cases there cited is one very much like the case now under consideration. That is the case of Powell v. Morisey, 98 N. C., 426, originally reported in 4 S. E. Rep., 185. In that case a grand-father had conveyed the land in question to his grand-son by a deed, the terms of which passed only the life estate, and the grand-son claimed that the word “heirs” was omitted through the inadvertence of the draughtsman. Held that the deed being voluntary, could not be reformed. To same effect see 1 Story Eq. Jur., §176; 2 Id., §793a. The doctrine thus laid down in that valuable encyclopedia, besides being sustained by the authorities there cited, has also the support of reason. For, as I understand it, the theory upon which a court of equity proceeds in affording relief from a mistake is that there was a precedent agreement, the terms of which are imperfectly or inaccurately incorporated in the written instrument sought to be reformed; and equity looking behind such written instrument, will require the specific performance of such precedent agreement by reforming the written instrument in accordance with the terms of such agreement. In other words, a court of equity in both •cases proceeds upon the same principle; and the rule is undoubtedly well settled that a court of equity will not decree *44the specific performance of a purely voluntary agreement, even though under seal. See the sections above cited from Story Eq. Jur., 3 Pom. Eq. Jur., §§ 293, 1405; Fry on Spec. Perf., § 64; 22 Am. & Eng. Enc. Law, 1030.
2d. In the second place, I do not think that the mistake, if there was one, was such as to warrant the interposition of a court of equity. If there was any mistake at all, it was in supposing that the deed as drawn would convey the fee, for there is not the slightest evidence tending to show that the word “heirs” was omitted through inadvertence or accident. To use the language of Wardlaw, Ch., in Dennis v. Dennis, 4 Rich. Eq., 307, a case which, in principle, is very much like the case now before the court: “In the case before us, the parties were probably ignorant of the effect of the terms of limitation employed by them, but there is no proof of mistake. No word was inserted in the deed, nor omitted from it, not intentionally inserted or omitted.” And we might add, in the language used by the same chancellor in his Circuit decree in that case, which was affirmed by the Court of Appeals: “It is probable that all concerned in the concoction and execution of the deed mistook the legal effect of the words of limitation employed, but it was a mistake arising altogether from overweening conceit of themselves, or rash neglect in advising with the skillful. Those who will ignorantly and rashly employ technical terms of the law, must submit to the consequence of having the terms technically construed. If relief be afforded in this case, the court must undertake to correct all the miscarriages of audacious ignorance in conveyancing.” To the same effect, see Ryan v. Goodwyn, McMull. Eq., 452, where the court declined to afford relief in a case where, although the manifest intention was to convey property to a married woman’s sole and separate use, so as to protect it from the creditors of her improvident husband, yet, under the terms used in the deeds, she was invested with such an estate as that her husband’s marital rights attached, anu the property was held liable for the claims of his creditors. So in case of Westbrook v. Harbeson, 2 McCord Ch., 112, where a married woman joined with her husband in the conveyance of* her estate of inheritance, and undoubtedly intended to release *45her inheritance, but, through the ignorance of the magistrate, she only released her right of dower, and the court declined to give relief. See, also, the case of Keitt v. Andrews, 4 Rich. Eq., 349, recognized and followed in Munro v. Long, 35 S. C., 354, where the court declined to give relief from an alleged mistake in the construction of a will.
See, also, the famous case of Hunt v. Rousmanier, 1 Peters, 1. In that case a borrower of money proposed to secure the lender by either of three modes — a mortgage on his vessel, a bill of sale of the vessel, or an irrevocable power to sell. The lender selected the latter, and although there was no doubt of the intention of both parties to have the loan adequately secured, yet the court declined to give relief when the security proved unavailing by reason of the death of the borrower before the maturity of the debt, which, as matter of law, operated as a revocation of the power of sale, although it was contended that the lender acted under a mistaken belief that the power of sale was irrevocable, and that he should be relieved from the consequences of such mistake. In that case, it was undoubtedly the intention of the parties, the one to give and the other to obtain adequate security for the repayment of the money loaned; yet as the mistake was due to an erroneous construction of the legal effect of the instrument which was adopted to carry out the intention, relief was denied, although the lender acted under the advice of counsel, which proved to be erroneous, that the power to sell was irrevocable. So in this case, even if it should be conceded that the evidence was sufficient to show that the parties intended a deed which would convey a fee simple, yet as their mistake was in putting an erroneous construction upon the legal effect of the deed, which was, in fact, executed, relief must be denied upon the same ground as in the case last cited. As is said in 2 Pom. Eq. Jur., § 843: “The rule is well settled, • that a simple mistake by a party as to the legal effect of an agreement which he executed, or as to the legal result of an act which he performs, is no ground for either defensive or affirmative relief. If there were no elements of fraud, concealment, misrepresentation, undue influence, violation of confidence reposed, or of other inequitable conduct in the transaction, *46the party who knew, or had an opportunity to know, the contents of an agreement or other instrument, cannot defeat its performance or obtain its cancellation or reformation, because he mistook the legal meaning and effect of the whole or any of its provisions.”
Again, I think the Circuit Judge erred in leaving the question to the jury, whether the testimony in the case showed ignorance of law or a mistake of law; and in refusing to charge as requested by plaintiff’s fourth and fifth request, and hence, that the sixth, seventh, and eighth grounds of appeal should be sustained. The defence of mistake was an equitable defence, and the issue thereby presented was an issue to be tried by the court, and not by the jury. For, while it is entirely true that an equitable defence may be pleaded to an action at law, either jointly with other legal defences or separately, yet care must be taken to have the issues thus presented, tried by their appropriate tribunals. Adickes v. Lowry, 12 S. C., 97. From what has been already said, it seems to me that the judge erred •in refusing plaintiff’s fourth and fifth requests.
I think, therefore, that the judgment of the Circuit Court should be reversed, and the case remanded for a new trial.
Judgment affirmed.